DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/9/2022 has been entered.
 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 81, 82, 85-91, 96, 97, 100-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1) and Alabanza et al (Mol. Ther., 2016).
Claims 81, 82, 85-91, 96-106 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gill et al (US 20180244748 A1, of record) in view of Boyd et al (US 20180353588 A1) and Bobadilla et al (Gene Ther., 2013, of record) and Alabanza et al (Mol. Ther., 2016).
These rejections are maintained for reasons made of record in the Office Actions dated 3/31/2022, 8/11/2022 and for reasons set forth below.  
The claims have been amended to swap limitations in previously rejected claims 81 and 82, regarding intended use limitations of the claimed products.  That the claimed cells have increased tumor killing/TNFalpha production relative to similar cells with a CD8 hinge does not alter the structure of the claimed cells.  Applicants were made aware of this in the previous office action and given an opportunity to provide evidence that the claimed products are different in structure from those in the prior art.   No such evidence has been provided.   The macrophages of Gill et al are activated M1 macrophages (e.g. Figs 22 and 26) which inherently produce TNFalpha (see Parameswaran et al, 2010).  Alabanza et al teach that cells bearing CAR molecules comprising a CD28 hinge (hu19-28Z) produce more TNFalpha than cells bearing similar CAR molecules with a CD8 hinge (hu19-CD828Z), and kill tumor cells.  Further, Fujiwara et al teach greater “tumor killing ability” in CAR cells bearing a CD28 hinge versus those bearing a CD8 hinge. See, e.g., Fig. 3A.  It is emphasized that Alabanza, Parameswaran and Fujiwara et al are not relied upon to teach any of the instant product claim limitations.  Rather, they are used to provide evidence to the inherent ability of the prior art products to produce the recited intended use limitations.
Response to Arguments
Applicant's arguments filed 11/9/2022 have been fully considered but they are not persuasive. 1) the references do not teach all of the claim limitations; 2) there is not reasonable expectation of success upon combining the references; 3) the instant specification provides surprising results regarding tumor cell killing from CAR macrophages.

Regarding 1), this is false.  An explanation of the claim limitations and their locations within the prior art is of record and reiterated above.  That applicants do not agree with the treatment of the instant intended use limitations does not mean that such limitations have not been addressed.  Applicants fail to point out a single structural limitation found within the instant claims that is not taught by the cited art.  Applicants provide a lengthy piecemeal discussion of the cited art. In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).

Regarding 2), such is not convincing.  The art cited above reduces to practice CAR molecules having the recited structural elements, and uses them in methods of treating cancer in vivo.  Absent evidence and a specific reason why the skilled artisan could not predictably combine the CAR elements from the references as set forth in the rejections, applicants unsupported opinion is not convincing. 
 Regarding 3), given the prior art of record and evidence specifically recited above, the Examiner fails to see anything surprising about activated CAR macrophages killing tumor cells to various degrees. 

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL D BURKHART whose telephone number is (571)272-2915. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571 272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL D BURKHART/Primary Examiner, Art Unit 1633